—Appeal from a judgment of the County Court of Washington County (Hemmett, Jr., J.), rendered April 19, 1997, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
Defendant pleaded guilty to the crime of sodomy in the first degree. While the six-year-old victim was on an overnight visit at defendant’s home, defendant committed sodomy upon the boy. Although defendant contends on this appeal that his sentence of 7V2 to 15 years in prison was harsh and excessive, we disagree. Defendant’s conviction was the result of a plea agreement in which defendant was fully aware that the People would be recommending a sentence of l1h to 15 years. Furthermore, defendant’s criminal history includes two misdemeanor convictions for the crime of endangering the welfare of a child, one involving sexual contact with a 12-year-old girl. We conclude that in light of defendant’s past criminal record, the repugnant nature of his act and the tender age of his victim, defendant’s sentence was neither harsh nor excessive (see, People v Gressler, 235 AD2d 599, lv denied 89 NY2d 1036; People v Fedonick, 217 AD2d 814, lv denied 87 NY2d 901) and that the sentence imposed by County Court should be left undisturbed.
Having examined defendant’s remaining contentions, we find them to be lacking in merit.
Mikoll, J. P., Mercure, White, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed.